Exhibit 10.1


ALARM.COM HOLDINGS, INC.
INDEMNITY AGREEMENT
This Indemnity Agreement (this “Agreement”) effective as of January 17, 2018, is
made by and between Alarm.com Holdings, Inc., a Delaware corporation (the
“Company”), and Michelle K. Lee (“Indemnitee”).
Recitals
A.    The Company desires to attract and retain the services of highly qualified
individuals as directors, officers, employees and agents.
B.    The Company’s bylaws (the “Bylaws”) require that the Company indemnify its
directors, and empowers the Company to indemnify its officers, employees and
agents, as authorized by the Delaware General Corporation Law, as amended (the
“Code”), under which the Company is organized and such Bylaws expressly provide
that the indemnification provided therein is not exclusive and contemplates that
the Company may enter into separate agreements with its directors, officers and
other persons to set forth specific indemnification provisions.
C.    Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and available insurance as adequate under
the present circumstances, and the Company has determined that Indemnitee and
other directors, officers, employees and agents of the Company may not be
willing to serve or continue to serve in such capacities without additional
protection.
D.    The Company desires and has requested Indemnitee to serve or continue to
serve as a director, officer, employee or agent of the Company, as the case may
be, and has proffered this Agreement to Indemnitee as an additional inducement
to serve in such capacity.
E.    Indemnitee is willing to serve, or to continue to serve, as a director,
officer, employee or agent of the Company, as the case may be, if Indemnitee is
furnished the indemnity provided for herein by the Company.
Agreement
Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
1.Definitions.
(a)    Agent. For purposes of this Agreement, the term “Agent” of the Company
means any person who: (i) is or was a director, officer, employee or other
fiduciary of the Company or a subsidiary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company or a subsidiary of the Company, as a director, officer, employee
or other fiduciary of a foreign or domestic corporation, partnership, joint
venture, trust or other enterprise. References to “serving at the request of the
Company” shall include, but not be limited to, any service as a director,
officer, employee or agent of the Company or any other entity which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants or beneficiaries,
including as a deemed fiduciary thereto.
(b)    Expenses. For purposes of this Agreement, the term “Expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in


1.

--------------------------------------------------------------------------------




connection with the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification under this Agreement, the
Code or otherwise, and judgments, fines, penalties and amounts paid in
settlement by or on behalf of Indemnitee, but shall not include any judgments,
fines or penalties actually levied against Indemnitee for such individual’s
violations of law. The term “Expenses” shall also include reasonable
compensation for time spent by Indemnitee for which she is not compensated by
the Company or any subsidiary or third party (i) for any period during which
Indemnitee is not an agent, in the employment of, or providing services for
compensation to, the Company or any subsidiary; and (ii) if the rate of
compensation and estimated time involved is approved by the directors of the
Company who are not parties to any action with respect to which expenses are
incurred, for Indemnitee while an agent of, employed by, or providing services
for compensation to, the Company or any subsidiary.
(c)    Proceedings. For purposes of this Agreement, the term “Proceeding” shall
be broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is
or will be involved as a party or otherwise by reason of: (i) the fact that
Indemnitee is or was a director or officer of the Company; (ii) the fact of any
action taken by Indemnitee or of any action on Indemnitee’s part while acting as
director, officer, employee or agent of the Company; or (iii) the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, and in any such case described
above, whether or not serving in any such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses may be provided under this Agreement.
(d)    Subsidiary. For purposes of this Agreement, the term “Subsidiary” means
any corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary.
(e)    Independent Counsel. For purposes of this Agreement, the term
“Independent Counsel” means a law firm, a partner (or, if applicable, member) of
such a law firm, or a solo practitioner, that is experienced in matters of
corporation law and neither presently is, nor in the past five (5) years has
been, retained to represent: (i) the Company or Indemnitee (other than in
connection with matters concerning Indemnitee under this Agreement or of other
indemnitees under similar agreements) in any matter material to either such
party, or (ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards or
rules of professional conduct then applicable and/or prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
(f)    Change of Control. For purposes of this Agreement, the term “Change of
Control” shall be deemed to occur upon the earliest to occur after the date of
this Agreement of any of the following events:
(i)    Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities;
(ii)    Change in Board Composition. During any period of two consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning


2.

--------------------------------------------------------------------------------




of such period constitute the Company’s board of directors, and any new
directors (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in this section)
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Company’s Board of Directors;
(iii)    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the Board of
Directors or other governing body of such surviving entity;
(iv)    Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and
(v)    Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.
For purposes of this Section 1(f), the following terms shall have the following
meanings:
(A) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended; provided, however, that
“Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(B) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Securities Exchange Act of 1934, as amended; provided, however, that
“Beneficial Owner” shall exclude any Person otherwise becoming a Beneficial
Owner by reason of (i) the stockholders of the Company approving a merger of the
Company with another entity or (ii) the Company’s board of directors approving a
sale of securities by the Company to such Person.
(g)    Disinterested Director. For purposes of this Agreement, the term
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
2.    Agreement to Serve
The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as a director, officer, employee or agent of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.
3.    Indemnification.


3.

--------------------------------------------------------------------------------




(a)    Indemnification in Third Party Proceedings. Subject to Section 10 below,
the Company shall hold harmless and indemnify Indemnitee to the fullest extent
permitted by the Code, as the same may be amended from time to time (but, only
to the extent that such amendment permits Indemnitee to broader indemnification
rights than the Code permitted prior to adoption of such amendment), if
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding, for any and all Expenses, actually and reasonably
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of such Proceeding.
(b)    Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to Section 10 below, the Company shall indemnify Indemnitee to the
fullest extent permitted by the Code, as the same may be amended from time to
time (but, only to the extent that such amendment permits Indemnitee to broader
indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.
4.    Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such Proceeding, claim, issue or matter.
5.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a Proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
6.    Advancement of Expenses. The Company shall promptly advance the Expenses
incurred by Indemnitee in connection with any Proceeding, and in any event such
advancement shall be made within thirty (30) days after the receipt by the
Company of a statement or statements requesting such advances (which shall
reasonably evidence the Expenses incurred and include invoices received by
Indemnitee in connection with such expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice). The Company shall, in
accordance with such statement (but without duplication), (a) pay such Expenses
on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount sufficient
to pay such Expenses, or (c) reimburse Indemnitee for such Expenses. Indemnitee
hereby undertakes to repay any Expenses that are advanced under this Section 6
(without interest) to the fullest extent permitted by law if and to the extent
that it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company. No other form of undertaking shall be required other
than the execution of this Agreement. Advances shall be unsecured, interest free
and without regard to Indemnitee’s ability to repay the expenses. Advances shall
include any and all Expenses actually and reasonably incurred by Indemnitee
pursuing an action to enforce Indemnitee’s right to indemnification under this
Agreement, or otherwise and this right of advancement, including reasonable
expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. The right to advances under this Section shall continue
until final disposition of any Proceeding, including any appeal therein. This
Section 6 shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 10(b).
7.    Notice and Other Indemnification Procedures.
(a)    Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or


4.

--------------------------------------------------------------------------------




other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise,
unless and only to the extent that such failure actually and materially
prejudices the Company.
(b)    Request for Indemnification and Indemnification Payments. Indemnitee
shall notify the Company promptly in writing upon receiving notice of any
demand, judgment or other requirement for payment that Indemnitee reasonably
believes to be subject to indemnification under the terms of this Agreement, and
shall request payment thereof by the Company. In a request under this Section
7(b), Indemnitee shall include such documentation and information as is
reasonably available to Indemnitee and would be reasonably necessary for the
Company to determine whether and to what extent Indemnitee is entitled to
indemnification. Notwithstanding the foregoing, any failure of Indemnitee to
provide such a request to the Company, or to provide such a request in a timely
fashion, shall not relieve the Company of any liability that it may have to
Indemnitee unless, and to the extent that, such failure actually and materially
prejudices the interests of the Company. Upon such written request by Indemnitee
for indemnification, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case
by one of the following four methods (which shall be at the election of the
Board of Directors if there has not been a Change of Control, and which shall be
at the election of the Indemnitee if there has been a Change of Control): (1) by
a majority vote of the Disinterested Directors, even though less than a quorum,
(2) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum, (3) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee, or (4) if so directed by the Board
of Directors, by the stockholders of the Company. Indemnification payments
requested by Indemnitee under Section 3 hereof shall be made by the Company no
later than sixty (60) days after receipt of the written request of Indemnitee.
Claims for advancement of Expenses shall be made under the provisions of Section
6 herein.
(i)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(b) hereof, the independent counsel
shall be selected as provided in this 7(b)(i). The independent counsel shall be
selected by the Board of Directors if there has not been a Change of Control.
The independent counsel shall be selected by the Indemnitee if there has been a
Change of Control. In either case, the non-selecting party may, within 10 days
after such written notice of selection shall have been given, deliver to the
Company or Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined herein, and the objection shall set forth
with particularity the factual basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as Independent Counsel. If a
written objection is made and substantiated, the independent counsel selected
may not serve as independent counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 7(b) hereof, no independent counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Indemnitee to the Company’s selection of independent counsel and/or
for the appointment as independent counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
independent counsel under Section 7(b) hereof. The Company shall pay any and all
reasonable fees and expenses of independent counsel incurred by such independent
counsel in connection with acting pursuant to Section 7(b) hereof, and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this section, regardless of the manner in which such independent counsel was
selected or appointed.
(c)    Presumption of Entitlement. In making any determination concerning
Indemnitee’s right to indemnification, there shall be a presumption that
Indemnitee has satisfied the applicable


5.

--------------------------------------------------------------------------------




standard of conduct and is entitled to indemnification under this Agreement. Any
determination concerning Indemnitee’s right to indemnification that is adverse
to Indemnitee may be challenged by the Indemnitee in the Court of Chancery of
the State of Delaware. A determination by the Company (including without
limitation by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct shall not create a presumption that
Indemnitee has not met any applicable standard of conduct. The termination of
any Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement (with or without court approval), conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which she reasonably believed to be in or not opposed to
the best interests of the Company and, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that her conduct was unlawful.
(d)    Application for Enforcement. In the event the Company fails to make
timely payments as set forth in Sections 6 or 7(b) above, Indemnitee shall have
the right to apply to any court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law. Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder.
(e)    Indemnification of Certain Expenses. The Company shall indemnify
Indemnitee against all expenses incurred in connection with any hearing or
proceeding under this Section 7 unless the Company prevails in such hearing or
proceeding on the merits in all material respects.
8.    Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the Expenses of any Proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.
9.    Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any subsidiary (“D&O Insurance”), Indemnitee shall
be named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
directors, if Indemnitee is a director; or of the Company’s officers, if
Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, if Indemnitee is not an officer or director but is a
key employee. If, at the time of the receipt of a notification of proceeding
pursuant to the terms hereof, the Company has D&O Insurance in effect, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such proceeding in accordance with the terms of such policies. In addition,
following a Change of Control or, if Indemnitee is a director, resignation of
the Indemnitee, the Company will use commercially reasonable efforts to maintain
D&O Insurance having substantially the


6.

--------------------------------------------------------------------------------




same coverage as was in place immediately prior the applicable event and naming
Indemnitee as an Insured for a period of five years thereafter.
10.    Exceptions.
(a)    Certain Matters. Any provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any Proceeding with respect to (i) amounts
paid to Indemnitee if it is determined in a final adjudication not subject to
further appeal that such payment was in violation of law; (ii) a final judgment
rendered against Indemnitee for an accounting, disgorgement or repayment of
profits made from the purchase or sale by Indemnitee of securities of the
Company or in connection with a settlement by or on behalf of Indemnitee to the
extent it is acknowledged by Indemnitee and the Company that such amount paid in
settlement resulted from Indemnitee's conduct from which Indemnitee received
monetary personal profit, pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or other provisions of any federal,
state or local statute or rules and regulations thereunder; (iii) a final
judgment not subject to further appeal that Indemnitee’s conduct was in bad
faith, knowingly fraudulent or deliberately dishonest or constituted willful
misconduct (but only to the extent of such specific determination); or (iv) on
account of conduct that is established by a final judgment not subject to
further appeal as constituting a breach of Indemnitee’s duty of loyalty to the
Company or resulting in any personal profit or advantage to which Indemnitee is
not legally entitled. For purposes of the foregoing sentence, a final judgment
must be reached in the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.
(b)    Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate of Incorporation or applicable law, or (ii) with respect to any
other proceeding initiated by Indemnitee that is either approved by the Board of
Directors or Indemnitee’s participation is required by applicable law. However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors determines it to be appropriate.
(c)    Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a Proceeding effected without the Company’s written consent,
such consent not to be unreasonably withheld. Notwithstanding the foregoing, if
Indemnitee requests the Company’s consent to a settlement, the Company does not
consent, and the Indemnitee, in good faith, believes that such consent was
unreasonably withheld, the Company shall be liable to indemnify Indemnitee (a)
only for the portion of the settlement amount that Independent Counsel
determines is reasonable pursuant to Section 7(b) and (b) only if Independent
Counsel determines that Indemnitee acted in good faith and in a manner which she
reasonably believed to be in or not opposed to the best interests of the
Company.
(d)    The Company shall not settle any Claim related to an Indemnifiable Event
and to which Indemnitee is named as a party without the Indemnitee's prior
written consent, such consent not to be unreasonably withheld, provided,
however, no consent of the Indemnitee shall be required if Indemnitee is not
entitled to indemnification in respect of the Claim hereunder.


11.    Nonexclusivity and Survival of Rights. The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Company’s Certificate of


7.

--------------------------------------------------------------------------------




Incorporation, Bylaws or other agreements, both as to action in Indemnitee’s
official capacity and Indemnitee’s action as an agent of the Company, in any
court in which a Proceeding is brought, and Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors, administrators and assigns of
Indemnitee. The obligations and duties of the Company to Indemnitee under this
Agreement shall be binding on the Company and its successors and assigns until
terminated in accordance with its terms. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in her corporate status prior
to such amendment, alteration or repeal. To the extent that a change in the
Code, whether by statute or judicial decision, permits greater indemnification
or advancement of expenses than would be afforded currently under the Company’s
Certificate of Incorporation, Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, by
Indemnitee shall not prevent the concurrent assertion or employment of any other
right or remedy by Indemnitee.
12.    Term. This Agreement shall continue until and terminate upon the later
of: (a) five (5) years after the date that Indemnitee shall have ceased to serve
as a director or and/or officer, employee or agent of the Company; or (b) one
(1) year after the final termination of any proceeding, including any appeal
then pending, in respect to which Indemnitee was granted rights of
indemnification or advancement of expenses hereunder.
No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee's estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of three (3) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
three-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.
13.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who, at the request and expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.
14.    Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
15.    Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not


8.

--------------------------------------------------------------------------------




themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 14 hereof.
16.    Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
17.    Notice. Except as otherwise provided herein, any notice or demand which,
by the provisions hereof, is required or which may be given to or served upon
the parties hereto shall be in writing and, if by telegram, telecopy or telex,
shall be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and addressed to the party or parties to be notified at
the addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice). If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.
18.    Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.
20.    Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
21.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation, Bylaws, the Code and any other applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.
[Signatures Follow]






9.

--------------------------------------------------------------------------------






In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.
 
ALARM.COM HOLDINGS, INC.
By: /s/ Daniel Ramos    
Name: Daniel Ramos
Title: Senior Vice President
 
 
 
INDEMNITEE
/s/ Michelle K. Lee    
Michelle K. Lee











        